 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDMorrison-Knudsen-Strabag,a Joint Venture of Morri-son-Knudsen Company,Inc. and Strabag Bau, A.G.and James Bogema.Case 7-CA-9543June 20, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn January 30, 1973, Administrative Law JudgeBernard J. Seff issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the Administrative LawJudge's rulings at the hearing but, for the reasons setforth below, has decided to dismiss the complaint inits entirety.The General Counsel alleges that Respondent vio-lated Section 8(a)(3) of the Act by failing to recallJames Bogema from seasonal layoff status because ofhis prelayoff protected concerted activities as a unionsteward. Respondent alleges that the reason for notrecalling Bogema was not any protected union activi-ty, but Respondent's good-faith belief that Bogemainstigated "wobbles," i.e., slowdowns or temporarywork stoppages by various employees at the jobsite,which violated the collective-bargaining agreement'sno-strike clause.In analyzing the evidence in this case, the Adminis-trative Law Judge appears to have placed on Respon-dent the burden of proving that Bogema instigated thewobbles. After citing substantial evidence adduced byRespondent tending to show Bogema's complicity incausing the wobbles, the Administrative Law Judgeadmits that suspicion is cast on Bogema's activities,but reasons that "mere suspicion is not enough uponwhich to ground a finding of the commission of unfairlabor practices." He concludes from a preponderanceof the evidence that while wobbles did occur, "it wasnot established that Bogema was the instigator ofthese acts."This analysis is erroneous. When evidence of itshonest belief of misconduct by a dischargee is ad-duced by a respondent as a defense to an 8(a)(1) or8(a)(3) allegation, the General Counsel has the burdenof proving that the dischargee didnotin fact engagein the misconduct.' Applying that principle to thiscase, the Administrative Law Judge should haveplaced on the General Counsel the burden of provingthat Bogema didnotinstigate the wobbles rather thanplacing on Respondent the burden of proving thatBogema did in fact cause them. It is Respondent, notBogema, who is charged with committing unfair laborpractices. The Administrative Law Judge does notmake a specific finding of fact that Bogema did notinstigate the wobbles.Bogema testified that he never participated in, oraided in the planning of, any form of a wobble, orthreatened to do so. And there was corroborating tes-timony from fellow employees Miller and Demmon,UnionBusinessAgent Sawyer, and Respondent Su-pervisor Bryers to the effect that while wobbles didoccur, these men were not aware that Bogema hadany part in planning them. It should be noted, howev-er, that the Administrative Law Judge never specifi-cally credits Bogema's denial that he instigated thewobbles, nor does he, as noted earlier, make a specificfact finding consistent with Bogema's denial.However, there is the testimony of Respondent Su-perintendent Jenson, credited by the AdministrativeLaw Judge, that on one day in August 1971 Bogematold him that if he (Jenson) persisted in working onconstruction equipment, a task reserved to rank-and-fileemployees by the current collective-bargainingagreement, Bogema would shut down the job. Laterthat day, a shutdown did occur, although Jenson wasunable to testify to seeing or hearing Bogema give anyorders to the men to stop working. Moreover, there isthe uncontroverted testimony of Respondent Super-intendent Frasier, which the Administrative LawJudge does not discuss at all, that on the day of oneof the August 1971 wobbles, he saw Bogema at theconstruction site driving from one work station toanother in his pickup truck, after which each workstation suddenly began reporting slowdowns amongits employees.Under all the circumstances, especially the threatby Bogema that he would shut down the job and thesubsequent shutdown later that day, we are not satis-fied that the General Counsel has met the burden ofestablishing that Bogema did not commit the acts ofmisconduct for which Respondent refused to recallBogema.Accordingly, we shall dismiss the complaintin its entirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the complaint herein1Rubin Bros. Footwear, Inc, and Rubin Brothers Footwear, Inc.,99 NLRB610,MR & RTrucking Company178 NLRB 167204 NLRB No. 48 MORRISON-KNUDSEN-STRABAGbe, and it hereby is, dismissed in its entirety.DECISIONSTATEMENT OF THE CASEBERNARD J.SEFF,Administrative Law Judge:This casecame on for hearing before me on September 27 and 28,1972,' in Ludington,Michigan.The amended complaintissued on August 24,1972, based on a charge filed on May22 and an amended charge filed on July 10. The chargealleged that Respondent engaged in certain unfair laborpractices in violation of Section 8(a)(I) and 8(a)(3) of theAct in that it refused to recall to its employment JamesBogema.Respondent denies the commission of the unfairlabor practices alleged but admits allegations of the com-plaint sufficient to support the assertion of jurisdiction un-der current standards of the Board(inflow of over $100,000in the past calendar year).The answer further admits thatthe Union,Local UnionNo. 324,International Union ofOperating Engineers,AFL-CIO,isa labor organizationwithin the meaning of Section 2(5) of the Act.FINDINGSAND CONCLUSIONSITHE ALLEGEDUNFAIR LABOR PRACTICESThe FactsThe Company, Morrison-Knudsen-Strabag, is a jointventure engaged in a project of applying asphalt paving tothe perimeter slopes of a storage reservoir that is to be usedin connection with a thermal electric power generating plantunder construction for the Detroit Edison and ConsumersPower Company.The Charging Party, James Bogema, came from Kalama-zoo, and was referred by the Union for a job with theRespondent. Prior to this job Bogema has a 25-year historyof employment as an operating engineer. While he was inKalamazoo he was employedas a businessagent for Local324. He started with the Company as an oiler and had asuccession of jobs, the last one being a winch operator. Theproject employs about 130 operatingengineers. In August1971 he was appointed a union steward.From the outset of his functioning as a union stewardBogema was zealous in the performance of his union duties.He testified and was corroborated by his supervisor, themaster mechanic, that he made a great many complaintsconcerning working conditions on the job. His immediatesupervisor,Master Mechanic Wayne Bryers, acted in con-cert with Bogema and frequently accompanied him to topsupervision in support of Bogema's grievances. The site ofthe Company's operation is located close to Lake Michigan.Some of the operators did their work on a ridge locatedabout 230 feet above the lake. The wind frequently blows'All events took place in 1972 unless otherwise indicated.313at approximately 40 miles per hour and, on a cold day, thechill factor is considerably below zero. Bogema testified thathe frequently requested the Company to provide shelters onthe machines to shield the men from the biting wind. Thetestimony from both Bogema and Bryers was to the effectthat they jointly complained to Project Manager Pope, FieldSuperintendent Buckert, and Equipment Supervisor BudFrasier. The usual practice on the job was for the unionmembers to bring their complaints to Bogema who, in turn,took them up initially with Bryers and thereafter with topsupervision. Despite the frequency of their complaints, al-though Respondent's top supervisors said they would cor-rect this condition, nothing was ever done about it. Withrespect to the problem concerning excessive cold on the jobsection 6, captioned "Duties of Employer," the contract insubsection (b) states that:Employers shall be required to furnish suitable shelterto protect employees from falling materials andele-ments of the weather ....[Emphasissupplied.]There were also many complaints from the men that wa-ter was not brought to the top of the ridge until about 11a.m. Bogemabrought this grievance to the attention of man-agement about three times a week. In this connection, thecollective-bargaining agreement between the parties pro-vides in Section 6, subsection (g) that "the Employer pro-vide clean, cool drinking water on the job site."There were also numerous complaints that the plant su-perintendent of the black top mix, Don Jenson, was per-forming work normally done by the operatingengineers.Bogema testified that Jenson did this type of work almoston a daily basis. According to Bogema the contract does notpermit supervisors to perform tasks reserved to the men.According to testimony in the record the practice was notto have supervisors do work reserved to the men unless therewas some special emergency. Bogema not only protestedJenson's performing this type of work but when he contin-ued to ignore this grievance by Bogema, on one occasionBogema threatened to close down the job unless he assignedthe work to the operating engineers.The Respondent had for a long period provided a schoolbus in which the men employed on top of the ridge wereaccustomed to be driven to the work site. Arbitrarily oneday the men were told they would have to walk to the topof the slope. Several of the employees have heart problems,were on tablets, and were unable to get up the slope on foot.This matter was brought to the attention of Respondent'ssupervisors by Bogema.Wobbles on the JobItwas established on the record that the terminologyemployed on the worksite for a slowdown,walkoff from thejob, or other cessation of work was called a"wobble." Itseems clear that two such wobbles occurred on August 18and August23, 1971.Bogema was charged with causingthese incidents.Bogema denied that he had ever caused aninterruption in work.His denials of such action were disput-ed by the Company.The General Counsel adduced testimony from a numberof employees on thesubjectof wobbles.Leonard Demmon,who operates a winch cat, admitted that on one occasion he 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDwalked off the job because of some trouble he had withanother operator on the job namedRoy Lashe.Before heleftDemmon reported to Bryers that he was not feeling welland that hewould stayhome for a couple of days. Onanother occasion he was approached by some workers whotold him a group of men were going home and he wasinvited to join them.He said hepicked uphis lunch pail andleft the job with the other men. Demmon's actions fit thedescription of wobbles.However Demmon clearly testifiedthat he was never toldto wobble,slow down,or walk off thejob byBogema.Icredit Demmon as being a truthful wit-ness.A number of other witnesses corroborated Demmon'stestimonythatBogema had not instructed the men to en-gage in wobbles or any other action that interfered withRespondent's operations. It should also be noted that Boge-ma himself did not participate in such actions.One area of recurringdifficultybetween Bogema andRespondent'ssupervisorymen concerned itself withBogema's frequent complaints that Donald Jenson,the as-phalt plant superintendent,was performing work reservedto the operating engineers.Jenson testified that on one oc-casion in August 1971 he was working on an electrical prob-lem with a motor that would not run.Accordingto Jensonthe mechanic was present along with the operator and Jen-son. Bogema complained and allegedly said"he would shutthe job down if my [Jenson's] electrical work didn't cease."Later a shutdown did take place.Jenson further testifiedthat Bogema's complaints about working with the tools ofthe trade became a nuisance.Union Steward Shipmen,who displaced Bogema asunion steward,testified that he heard Bogema tell Jenson hewas going to shut thejob down.Some hours later a wobbledid occur. There were two other employees who allegedlyheard the threat made by Bogema.Respondent did notproduce them as corroborating witnesses.Both Frasier andJenson testifiedthat theydid not hear or see Bogema givesuch instructions.Both Jenson and Frasier said they did notknow if Bogema told the men to slow down.The Companydid not produce any direct evidence from other employeesthat Bogema told them to engage in wobbles.The fact thata wobble did occur,within a matter of hours after Bogemathreatened Jenson that if he did not stop performing tasksreserved to the men he would shut the job down,is a suspi-cious circumstance.However,it is well settled that meresuspicion is not enough upon which to ground a finding ofthe commission of unfair labor practices.It should again bereiterated that Bogema did not personally engage in anywobbles that took place.It should also be remarked thatthere was friction and rivalry between Shipman and Boge-ma. This might account for the fact that Shipman testifiedin support of the version of the matter given by Jenson. Inany event I was not impressed with Shipman's demeanorwhile he was on the witness stand.He testified that he wasnot present during all the argument between Bogema andJenson.The principalthrust of his testimony was that heheard Bogema tell Jenson he was going to shut the jobdown. If his memory was not so selectively in support ofRespondent's position it might be given greater credence.The preponderance of the evidence on the subject ofwobbles persuades me that while wobbles did occur it wasnot established that Bogema was the instigator of these acts.Respondent's Refusal to Reemploy BogemaBogema was employed from May 5 until November 22,1971. At the commencement of his employment the unionsteward was Richard Shipman. Bogema displaced Shipmanwhen he was appointed steward in August 1971.On Novem-ber 4, 1971, Bogema was removed as steward by the Union'sbusiness agent, Gilbert Sawyer. Shipman was reappointedsteward by Sawyer.By November 22, 1971, the weather turned cold and Re-spondent phased out the winch operators including Boge-ma. About April 15 the Company began recalling itsemployees but Bogema was not reemployed. It is not disput-ed that upon the resumption of work Respondent did recalland reemploy a large number of men to the job of winchoperator. Since the men were recalled as the result of refer-rals made through the Union, Bogema made numerous andpersistent efforts to get back on his job through the Union.When he made no progress at the local level through Sawyerhe visited the Union's main office in Detroit, wrote a letterto the Union's executive board, and said if he was notreferred to his job he would file unfair labor practicecharges against the Union with the NLRB. Some time laterSawyer did get him a new job with another contractor onthe same project.Bogema frequently complained that Jenson was perform-ing tasks reserved to the men. It is therefore of particularsignifigance that Bryers, the Company's master mechanicand Bogema's immediate supervisor, testified that on oneoccasion when Bryers was riding in a company pickup truckwith Respondent's equipment superintendent, Frasier, Fra-sier said, "If I've got to lay every man off this job I will nothave Jim Bogema back."Frasier was produced as a witness by Respondent ondirect examination. He was not interrogated as to theabove-quoted statement. Since he was not questioned by hiscounsel with respect to this remark it was not denied andtherefore stands unrefuted on the record. I credit Bryers,who impressed me as a forthright and truthful witness. Ibelieve that Frasier did in fact make the statement concern-ing Bogema attributed to him by Bryers. The complaintsmade by Bryers to Frasier and Jenson, among others, en-compass the regular duties of a union steward. No criticismwas made by the Respondent as to Bogema's performanceon his job. To refuse to recall him without a reason relatingto his work makes it clear that Bogema was in fact penalizedbecause of the manner in which he performed his unionactivities. The record does show that on one occasion theCompany told Sawyer, the union business agent, that itwould not reemploy Bogema because he was a troublemak-er.Thus it may be said the Respondent equated troublemaking with militancy in pursuing union grievances. Thisconstitutes illegal interference with activities protected bythe Act.Contentions of the PartiesBryers testified that Shipman was lax in enforcing thecontract. He was prone to accept Respondent's assurancesthat the matters complained of by the employees would becorrected and did not pursue such matters with insistence. MORRISON-KNUDSEN-STRABAGThe General Counsel takes the position that Bogema wasnot recalled because he zealously sought to implement thelabor agreement between the parties. Further that Respon-dent preferred Shipman as union steward because he didnot exert pressure on the Company.It is reasonable to inferthat its supervisors were annoyed by the constant pressureexerted on them by Bogema.Respondent argues that if a grievance did exist the con-tract provides that no strikes, stoppages, or lockouts shalloccur during the processing of any grievances.Respondentproceedson the theorythat, among other things,Bogemawas causing wobbles and as such he was not engaged inprotected activities and it is principally for this reason thathe was not recalled.Concluding Findings and AnalysisThe record amply supports the fact that in the dischargeof his duties as union steward Bogema was an irritant to theRespondent.It is equally clear that Shipman was easier forthe Company to live with.Respondent's brief seeks to make much of the fact thatit has always enjoyed amicable relations with the OperatingEngineers.It gave Bogema an assignment that would permithim to visit anyone on the project who had something tocomplain about. Further that the burden of proving antiun-ionmotivation in connection with the refusal to rehireBogema was on the General Counsel and that he did notsustain this burden. The Company points out that the com-plaint did not allege the commission of any independent8(a)(1) activity. However the totality of the evidence on therecord convinces me that Bogema was not recalled to his jobas punishment for his militant efforts to implement the pro-visions of the collective-bargaining agreement between theparties. His efforts in this area were activities protected bythe Act.By discriminating against Bogema for engaging inprotected activities the Respondent violated Section 8(a)(3)and (1) of the Act. I so find.IIITHE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCE315will be recommended that Respondent offerBogema imme-diate and full reinstatement to his former or substantiallyequivalent job, without prejudice to his seniority or otherrights and privileges, discharging, if necessary, any replace-mentsin order to provide work for him. It will also berecommended that Respondent make him whole for anylossof pay that he may have suffered by reason ofRespondent's discrimination against him, by paying him asum of money equal to what he normally would have earnedas wages from April 15, 1972, to the date of Respondent'soffer of reinstatement,less his net earnings during said peri-od. The amount of backpay due shall be computed accord-ing to Board policy set forth inF.W. Woolworth Company,90 NLRB 289, with interest on backpay computed in themanner setforth inIsis Plumbing & Heating Co.,138 NLRB716. Payroll and other records in the possession of Respon-dent are to be made available to the Board or its agent, toassist in such computation.Upon the basis of the foregoing findings of fact and uponthe entire record in this proceeding, I make the following:CONCLUSIONS OF LAW1.Morrison-Knudsen-Strabag, a Joint Venture of Morri-son-Knudsen Company, Inc., and Strabag Bau, A.G. is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act, and it will effectuate the policiesof the Act to assert jurisdiction in the premises.2.Local Union 324, International Union of OperatingEngineers, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3.By refusing to recall James Bogema to his job as winchoperator when other winch operators were recalled Respon-dent engaged in conduct violative of Section 8(a)(3) and (1)of the Act.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record herein, and pursuant toSection 10(c) of the National Labor Relations Act, I herebyrecommend that there be issued the following:ORDER2The unfair labor practices of the Respondent set forth insection II, above,occurring in connection with its opera-tions set forth above,have a close,intimate and substantialrelation to trade,traffic,and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.IV THE REMEDYRespondent, Morrison-Knudsen-Strabag Company, Inc.,and Strabag Bau, A.G., its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Discouraging membership in the Union, Local UnionNo. 324, International Union of Operating Engineers,AFL-CIO, or any other labor organization, and discourag-ing activitiesby suspending or refusing to rehire employeesor otherwise discriminating against employees in any man-It having been found that Respondent has engaged inconduct violative of Section 8(a)(3) and (1) of the Act, it willbe recommended that it be ordered to cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.As Respondent unlawfully refused to rehireBogema it2 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,recommendations, and recommended Order herein shall, asprovided in Section 102 48 of the Rules and Regulations,be adopted by theBoard and become its findings, conclusions,and order and all objectionsthereto shall be deemed waived for all purposes 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDner with respect to their tenure of employment or any termsor conditions of employment.(b)Discriminating against union stewards for seeking torepresent employees and processing their grievances or sub-jecting such stewards to disciplinary action.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsunder Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Offer James Bogema immediate and full reinstate-ment to his formerjob or, if that jobno longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges previously enjoyedby him, and make him whole in the manner set forth in thesection of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payments records, timecards, per-sonnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisOrder.(c)Post at its operations in Ludington, Michigan, copiesof the attached notice marked "Apendix." s Copies of thenotice on forms provided by the Regional Director for Re-gion 7, after being duly signed by an authorized representa-tive of the Respondent, shall be posted by the Respondentimmediately upon receipt thereof, and be maintained for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced or coveredby any other material.(d)Notify the Regional Director for Region 7, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.J In the event that the Board's Order isenforcedby a judgmentof a UnitedStates Courtof Appeals, thewords in the notice reading"Postedby Orderof the NationalLaborRelations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT discourage activities of union represent-atives by suspending or refusing to rehire employees orotherwise discriminate against employees in any man-ner with respect to their tenure of employment or anyterms or conditions of employment.WE WILL NOT discriminate against union stewards forseeking to represent employees and processing griev-ancesor subjecting such stewards to disciplinary ac-tion.WE WILL NOT in any like or related manner interferewith, restrain or coerce employees in the exercise ofrights under Section 7 of the Act.WE WILL offer James Bogema immediate and full re-instatement to his former job, or if that job no longerexists,to a substantially equivalent position, withoutprejudice to his seniority or other rights and privilegespreviously enjoyed by him and make him whole for thepay he lost with interest at 6 percent.MORRISON-KNUDSEN-STRABAG, AJOINT VENTURE OFMORRISON-KNUDSEN COMPANY, INC, ANDSTRABAGBAU, A.G.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 500 Book Building, 1249 Washing-tonBoulevard,Detroit,Michigan 48226, Telephone313-226-3210.